CONCURRING OPINION
COHEN, Member,
September 17, 1974 — While I concur generally in this adjudication, I cannot concur in the reasons set forth therefor in the adjudication insofar as they relate to rulings on the constitutionality of the previous order of the board in Commonwealth v. East Pennsboro Township, EHB Docket no. 73-287-W (issued March 8, 1974). It is clear that appellant is seeking to question the validity of a past adjudication of this board by means of a collateral attack thereon. I have difficulty in agreeing that an inquiry into the propriety of our former adjudication is warranted in this situation. But, even if appellant’s “cause of action” did not arise until after the appeal period for appeals from board orders had expired, it is clear that the previous ad*593judication of the board in Commonwealth v. East Pennsboro Township, supra, did not adversely affect the interests of appellant. Whatever aggrievement appellant suffered was from the action of the department, not from that of this board. The adjudication of this board in the East Pennsboro matter, supra, did not in any way preclude the department from permitting appellant to tap into the sewer system. As a matter of fact, the order of the board in that matter specifically permitted other connections to the system under conditions which allowed the department to exercise its discretion. That being the case, it is difficult for me to understand how the previous action of this board adversely affected appellant’s rights.
For the reasons set forth above, I am of the opinion that appellant lacks standing to contest the constitutionality of our prior order in Commonwealth v. East Pennsboro, supra. Had our previous order not contained a provision allowing additional connections with the agreement of the department, the township and the township sewer authority, perhaps appellants could have properly raised a question concerning the propriety of our previous order. However, since the order did contain such a provision, there was no reason to rule on the constitutional issues with regard to our previous adjudication other than by denying appellant’s standing to raise them.
Insofar as the action of the department from which this appeal is taken is concerned, it is perfectly proper for appellant to raise issues of constitutionality relative to that action; however, I do not believe he can raise the issue with regard to the board’s previous order.